

116 S4754 IS: To amend the Internal Revenue Code of 1986 to establish COVID Recovery Bonds, and for other purposes.
U.S. Senate
2020-09-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4754IN THE SENATE OF THE UNITED STATESSeptember 29, 2020Mr. Perdue (for himself and Mr. Cassidy) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to establish COVID Recovery Bonds, and for other purposes.1.COVID Recovery Bonds(a)In generalChapter 1 of the Internal Revenue Code of 1986 is amended by inserting after subchapter V the following new subchapter:WCOVID Recovery BondsSec. 1400. COVID Recovery Bonds.1400.COVID Recovery Bonds(a)In generalFor purposes of this title, any qualified COVID recovery bond shall be treated as an exempt facility bond.(b)Qualified COVID recovery bondFor purposes of this section, the term qualified COVID recovery bond means any bond issued as part of an issue if—(1)95 percent or more of the net proceeds (as defined in section 150(a)(3)) of such issue are to be used for qualified project costs,(2)such bond is designated by the State for purposes of this section by—(A)in the case of a bond which is required under State law to be approved by the bond commission of such State, such bond commission, and(B)in the case of any other bond, the Governor of such State, and(3)no portion of the proceeds of such issue is to be used to provide any property described in section 144(c)(6)(B).(c)Limitations on bondsThe maximum aggregate face amount of bonds which may be designated under this section with respect to any State shall not exceed the amount of the national COVID recovery bond limitation allocated to such State under subsection (g).(d)Qualified project costsFor purposes of this section, the term qualified project costs means the cost of acquisition, construction, reconstruction, and renovation of any qualified facility located in the State which designated the bonds under subsection (b)(2).(e)Qualified facilityFor purposes of this section, the term qualified facility means—(1)any facility described in section 142(a) (with the exception of any facility described in paragraph (7) of such section), and(2)any facility to provide electric energy or gas, including facilities for the generation, manufacturing, storage, transportation, or processing of electricity or gas. (f)Special rulesIn applying this title to any qualified COVID recovery bond, the following modifications shall apply:(1)Section 146 (relating to volume cap) shall not apply.(2)Section 147(d) (relating to acquisition of existing property not permitted) shall be applied by substituting 50 percent for 15 percent in each place it appears.(3)Section 148(f)(4)(C) (relating to exception from rebate for certain proceeds to be used to finance construction expenditures) shall apply to the available construction proceeds of bonds which are part of an issue described in subsection (b).(4)Section 57(a)(5) (relating to tax-exempt interest) shall not apply.(g)Allocations(1)In general(A)General allocationThe Secretary shall allocate the national COVID recovery bond limitation among the States in the proportion that each such State's 2020 population bears to the aggregate 2020 population for all of the States.(B)Minimum allocationThe Secretary shall adjust the allocations under subparagraph (A) for each State to the extent necessary to ensure that no State receives less than 0.9 percent of the national COVID recovery bond limitation.(2)National limitationsThere is a national COVID recovery bond limitation of $40,000,000,000..(b)Clerical amendmentThe table of subchapters for chapter 1 of the Internal Revenue Code of 1986 is amended by inserting after the item relating to subchapter V the following new item:SUBCHAPTER W—COVID RECOVERY BONDS.(c)Effective dateThe amendments made by this section shall apply to obligations issued after the date of the enactment of this Act.2.Tax-exempt financing of qualified government buildings(a)In generalSection 142(a) of the Internal Revenue Code of 1986 is amended by striking or at the end of paragraph (14), by striking the period at the end of paragraph (15) and inserting , or, and by adding at the end the following new paragraph:(16)qualified government buildings..(b)Qualified government buildingsSection 142 of the Internal Revenue Code of 1986 is amended by adding at the end the following new subsection:(n)Qualified governmental buildings(1)In generalFor purposes of subsection (a)(16), the term qualified governmental buildings means any building or facility that consists of one or more of the following:(A)An elementary school or a secondary school (within the meanings given such terms by section 14101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 8801), as in effect on the date of the enactment of this subsection).(B)A facility of a State college or university used for educational purposes.(C)A library maintained for, and open to, the general public.(D)A court of law.(E)A hospital or health care facility.(F)A laboratory or research facility used by a governmental unit.(G)A public safety facility (including police, fire, enhanced 911, emergency or disaster management, and ambulance or emergency medical service facilities and jails and correctional facilities).(H)An office for employees of a governmental unit.Such term shall include any equipment, functionally related and subordinate facility, or land (and any real property rights appurtenant thereto) with respect to any such building or facility.(2)Specifically excluded facilitiesSuch term shall not include—(A)a building or facility the primary purpose of which is one of the following: retail food and beverage services, or the provision of recreation or entertainment, or(B)any building or facility that includes any of the following: any private or commercial golf course, country club, massage parlor, tennis club, skating facility (including roller skating, skateboard, and ice skating), racquet sports facility (including any handball or racquetball court), hot tub facility, suntan facility, racetrack, convention center, or sports stadium or arena.(3)Office spaceSubsection (b)(2) shall not apply with respect to any qualified governmental building.(4)No depreciation or investment creditNo depreciation, amortization, or business credit under section 38 shall be allowed with respect to any facility described in subsection (a)(16) which has been financed by the net proceeds of the issue..(c)Governmentally owned requirementSection 142(b)(1)(A) of the Internal Revenue Code of 1986 is amended by striking or (12) and inserting (12), or (16).(d)Exemption from volume cap on private activity bondsSection 146(g)(3) of the Internal Revenue Code of 1986 is amended by striking or (15) and inserting (15), or (16).(e)Effective dateThe amendments made by this section shall apply to bonds issued after the date of the enactment of this Act. 